LINDSAY and EDWARDS, JJ.
This case comes before the Court by petition of Catharine Behringer, a daughter of the late Henry Lyncher, deceased (and her husband, Philip Behringer), praying for a revocation of the letters of administration granted to Mr. Charles Eangmeyer, in accordance with Sec. 31, Art. 93, of the Maryland Code of Public Laws.
The attention of the Court has been *94occupied by this petitioner in connection with this estate on three occasions previously to the presentation of this petition.
First. This petitioner, immediately after the probate of her father’s will, came into Court with her sister, Mrs. John Hecker, they being the only adult heirs of the said Henry Lyncker, and in open Court, on their own volition, formally signed a written renunciation of their right to administer in favor of John Hecker, a brother-in-law of this petitioner, who was given permission to file his bond on the following day.
Second. This petitioner, before John Hecker’s bond was filed, came again into Court and in open Court, asked to be allowed to revoke her renunciation made the day previously, averring her ignorance of the legal effect thereof ; whereupon the Court, willing to gratify her as far as possible, although dubious a,s to the fact of her averment, charitably assumed such ignorance to exist and granted her request. Subsequently the Court ordered the destruction of the aforesaid renunciation and granted letters of administration to the petitioner and her sister, Mrs. Hecker and their husbands, allowing them a reasonable time in which to file their bonds.
Third. This petitioner and Mrs. Hecker came again into Court at the expiration of the specified time and gave the information that they were utterly unable to agree between themselves as to the administration and in open Court absolutely and positively declined and refused to administer upon the estate, and requested the Court in its discretion to appoint an administrator. This the Court did in the person of Chas. Fangmeyer, who at once gave bond and entered upon the discharge of the duties thereof. The petition has been fully answered by the administrator. The Court, after hearing the testimony in the case and the arguments of the counsel, is of the opinion that the grant of letters should not be revoked and that the petition should be dismissed with costs to the petitioner. It is therefore ordered this 13th day of March, 1890, that the petition be dismissed with costs.